157 S.W.3d 331 (2005)
STATE of Missouri, Respondent,
v.
David P. LEONARD, Appellant.
No. ED 83645.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel Neal McPherson, Asst. Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J. and KATHIANNE KNAUP CRANE and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
David P. Leonard (Defendant) appeals from the judgment upon his conviction by a jury of two counts of sale of a controlled substance, Section 195.211 RSMo 2000, for which he was sentenced, as a prior and persistent offender, to a term of fifteen years' imprisonment. On appeal, Defendant argues the trial court erred in allowing an undercover police officer to testify about the smell of ether in Defendant's residence over Defendant's objection.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).